 


114 HRES 819 EH: Providing for consideration of the bill (H.R. 4992) to codify regulations relating to transfers of funds involving Iran, and for other purposes; providing for consideration of the bill (H.R. 5119) to prohibit the obligation or expenditure of funds available to any Federal department or agency for any fiscal year to purchase or issue a license for the purchase of heavy water produced in Iran; and providing for consideration of the bill (H.R. 5631) to hold Iran accountable for its state sponsorship of terrorism and other threatening activities and for its human rights abuses, and for other purposes.
U.S. House of Representatives
2016-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 819 
In the House of Representatives, U. S.,

July 12, 2016
 
RESOLUTION 
Providing for consideration of the bill (H.R. 4992) to codify regulations relating to transfers of funds involving Iran, and for other purposes; providing for consideration of the bill (H.R. 5119) to prohibit the obligation or expenditure of funds available to any Federal department or agency for any fiscal year to purchase or issue a license for the purchase of heavy water produced in Iran; and providing for consideration of the bill (H.R. 5631) to hold Iran accountable for its state sponsorship of terrorism and other threatening activities and for its human rights abuses, and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 4992) to codify regulations relating to transfers of funds involving Iran, and for other purposes. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Financial Services; and (2) one motion to recommit.  2.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 5119) to prohibit the obligation or expenditure of funds available to any Federal department or agency for any fiscal year to purchase or issue a license for the purchase of heavy water produced in Iran. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Foreign Affairs; and (2) one motion to recommit. 
3.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 5631) to hold Iran accountable for its state sponsorship of terrorism and other threatening activities and for its human rights abuses, and for other purposes. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Foreign Affairs; and (2) one motion to recommit.   Karen L. Haas,Clerk. 